Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-25 are pending. 

Claim Objections
Claims 5-6, 15, 22 are objected to because of the following informalities: 

Claims 5, 15, 22 recite “the second number of empty poles”, which lack antecedent basis. 

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

Claims 19-25 recite a computer readable storage media storing computer instructions. According to specification, [0013] and [0066], the computer readable storage media is not limited to non-transitory embodiment. The broadest reasonable interpretation of claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 7, 13-14, 16, 19-21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehmet Tazebay et al (EP 2479925).

For claim 1, Mehmet Tazebay teaches the following limitations: A computing device for performance monitoring (Fig 1- Fig 4), the computing device comprising: a polling trainer (Fig 4 mentions statistics; [0043] mentions statistics collections; therefore, the process is training process for later) to (i) perform an empty polling training workload by a processor core of the computing device ([0036] mentions shaping packet transmissions; Fig 1A shows the processor core; 304 in Fig 3 mentions monitoring) and (ii) determine one or more empty polling thresholds in response to performing the empty polling training workload ([0054] mentions about “m”; “m” is the threshold; Fig 3 reads threshold “m” in step 306; thus “m” is determined in response to performing polling; [0065]), wherein each empty polling threshold is indicative of a number of empty polls per sampling interval (306 mentions m or more times in k microseconds [0053]; thus m empty polls are checked in k microseconds sampling interval); a packet processor to perform a packet processing workload on network traffic with one or more processor cores of the computing device (Fig 1 shows the processor) in response to a determination of the one or more empty polling thresholds (308 and 324 are the performing the workload in Fig 3; for normal power mode, the packet processing is performed); and a power configuration manager to (i) compare a first number of empty polls by the packet processing workload to the one or more empty polling thresholds in response to performance of the packet processing workload  (306 provides the comparison of the queue with the threshold in Fig 3) and (ii) configure power management of the one or more processor cores in response to a comparison of the first number of empty polls to the one or more empty polling thresholds (312 mentions that the power state is IDLE; [0058]).

For claims 13 and 19, Mehmet Tazebay teaches the following limitations: A method for performance monitoring (Fig 1- Fig 4)  the method comprising: performing, by a computing device, an empty polling training workload by a processor core of the computing device (Fig 4 mentions statistics; [0043] mentions statistics collections; therefore, the process is training process for later; [0036] mentions shaping packet ; determining, by the computing device, one or more empty polling thresholds in response to performing the empty polling training workload ([0054] mentions about “m”; “m” is the threshold; Fig 3 reads threshold “m” in step 306; thus “m” is determined in response to performing polling; [0065]),, wherein each empty polling threshold is indicative of a number of empty polls per sampling interval (306 mentions m or more times in k microseconds [0053]; thus m empty polls are checked in k microseconds sampling interval);  - 21 -Docket No. AB0017-US/45631-293775 performing, by the computing device, a packet processing workload on network traffic by one or more processor cores of the computing device in response to determining the one or more empty polling thresholds (308 and 324 are the performing the workload in Fig 3; for normal power mode, the packet processing is performed); comparing, by the computing device, a first number of empty polls by the packet processing workload to the one or more empty polling thresholds in response to performing the packet processing workload (306 provides the comparison of the queue with the threshold in Fig 3); and configuring, by the computing device, power management of the one or more processor cores in response to comparing the first number of empty polls to the one or more empty polling thresholds (312 mentions that the power state is IDLE when empty queue t number is greater than threshold; [0058]).
.  
For claims 2, 14 and 20, [0055]-[0056] mentions about transmit queue in the network switch. These queues can be considered as input queue as packets are enqueued to these buffers. 


For claims 7, 16 and 23, The comparison is done in step 306 of Fig 3 and transition to low power mode ([0057]-[0058]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehmet Tazebay et al (EP 2479925). 

For claim 8, [0041] mentions that different blocks can be turned off to save power, but does not explicitly mention about processor. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide power management in processor as processor is the most power hungry component in the system. 

. 

Allowable Subject Matter
5.	Claims 4-6, 9-11, 15, 17-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186